ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of ~-

)

)
_ ) ASBCA N0.60514

)

)

Under Contract No. W9lB4N-15-C-8025

APPEARANCE FOR THE APPELLANT:
CEO & President

APPEARANCES FOR THE GOVERNMENT: Raymond M. Saunders, Esq.
Army Chief Trial Attomey
MAJ Christopher M. Coy, JA
CPT Meghan E. Mahaney, JA
'l`rial Attomeys

ORDER OF DISMISSAL
The dispute has been settled. The appeal is dismissed with prejudice

-:V /_

Dated: 2 December 2016

 

MARK N. STEMPLER 7
Administrative Judge
Acting Chairman

Armed Services Board

of Contract Appeals

I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60514, Appeal of-

_ rendered in conformance with the Board’s Charter.

Dated:

 

JEFPREY D. GARDIN
Recorder, Armed Services
Board of Contract Appeals